Citation Nr: 9923884	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  94-10 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of injury 
to the cervical spine.

2.  Entitlement to service connection for residuals of a left 
hip injury.

3.  Entitlement to service connection for degenerative joint 
disease of the right shoulder.

4.  Entitlement to service connection for residuals of injury 
to the lumbar spine, with degenerative changes.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had service from February 1981 to August 1984, 
and from June 1986 to June 1990.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Subsequent to the last supplemental statement of the case 
issued in September 1998, additional evidence in the form of 
medical reports has submitted directly to the Board without a 
waiver of the veteran's right to initial RO consideration.  
Regulations provide that any pertinent evidence submitted by 
the veteran or representative which is accepted by the Board 
must be referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the appellant.  38 C.F.R. § 20.1304(c) 
(1998).  The submitted evidence is pertinent to the multiple 
orthopedic disabilities for which the veteran is seeking 
service connection; he has not waived his procedural rights.  
Therefore, and particularly in view of other necessary 
development described below, this claim is returned to the RO 
for consideration of the evidence submitted directly to the 
Board.




A May 1992 National Archives and Records Administration form 
indicates that the veteran's service records had been 
transferred/lent to AFMPC/DOA1, San Antonio, Texas, in August 
1991 and that no records pertinent to the veteran were on 
file at the National Personnel Records Center (NPRC).  In 
February 1993, and again in April 1993, the NPRC notified the 
RO that the veteran's service medical records had been 
forwarded to HQAFMPC/DPM DOA1, Randolph, Texas, on 
August 16, 1991.  The NPRC clarified that records forwarded 
to the Air Force were those other than the discharge 
examination and dental records that had been forwarded to the 
RO.  The Board notes that the claims file contains the 
original report of examination at service discharge and 
dental records received in April 1993 by the RO.  The only 
other service medical records contained in the claims file 
are copies of several pages of clinical entries submitted by 
the veteran in October 1993.  

In September 1996, the NPRC again notified the RO that the 
veteran's records were not at that facility, and advised them 
of the possibility of a specific search for clinical records.  
The veteran provided treatment dates in October 1996; a 
specific NPRC search failed to reveal pertinent clinical 
records.  

Documentation in the claims file dated in June 1997 indicates 
the RO's intent to contact Randolph Air Force Base in an 
attempt to obtain service medical records.  However, in 
September 1997, it was the NPRC that responded that no 
records pertinent to the veteran were on file.  There is no 
indication that the RO contacted any Air Force Base directly.  

The Board also notes that the record indicates that there are 
additional medical records available and pertinent to the 
veteran's claim that have not been obtained.  At the time of 
his Central Office hearing in May 1999, the veteran indicated 
that he had submitted "15 or 20 pages" of copied service 
medical records.  Transcript at 9.  The current record 
contains only seven pages submitted by the veteran.  

The requisition and consideration of all available service 
medical records is necessary for the adjudication of service 
connection claims to include the 


determination as to whether the veteran's claims are well 
grounded.  Decisions of the Board must be based on all of the 
evidence that is known to be available.  38 U.S.C.A. §§ 
5103(a), 7104(a) (West 1991 & Supp. 1999); see also Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under 
38 U.S.C.A. § 5103(a) (1998) to assist claimant in filing his 
claim pertains to relevant evidence which may exist or could 
be obtained) and Epps v. Brown, 9 Vet. App. 341 (1996) 
(38 U.S.C.A. § 5103(a) duty attaches in cases where the 
record references other known and existing evidence that 
might pertain to the claim under consideration).  See also 
Counts v. Brown, 6 Vet. App. 473 (1994); and see e.g., Bell 
v. Derwinski, 2 Vet. App. 611 (1992) Murincsak v. Derwinski, 
2 Vet. App. 363, 370 (1992)).  Thus, further attempts to 
obtain the veteran's service medical records are indicated.

The Board emphasizes to the veteran that in order for his 
service connection claims to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); in-service incurrence or aggravation of a disease 
or injury, and; a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  The Board is 
hereby informing the veteran of the types of evidence 
required to render his service-connection claims well-
grounded.  38 U.S.C.A. § 5103(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Accordingly, this case is returned to the RO for the 
following:

1.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels, 
specifically requesting such from to 
AFMPC/DOA1, San Antonio, Texas, and 
HQAFMPC/DPM DOA1, Randolph, Texas.  The 
RO should also attempt to ascertain 
whether additional evidence submitted to 
the RO by the veteran has not yet been 
associated with the claims file and 
ensure that such is included in the 
record.

2.  While case is in remand status, the 
veteran and his representative may submit 
additional evidence and argument on the 
appealed issues that are the subject of 
this remand.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109, 112 (1995).

3.  After the above has been 
accomplished, to the extent possible, the 
RO should determine if any of the 
veteran's claims are well grounded and 
conduct any further indicated development 
accordingly.

4.  After all indicated development has 
been completed, the RO should again 
review the record and re-adjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


